DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	At the end of claim 13, delete the comma (“,”) that follows the word nitride, and insert a period (“.”) in its place.
	In line 1 of claim 18, delete the word “of” that follows the word “includes”.
In claim 20, 	(i.) in line 2, after the colon (“:”) and before the first recitation of the word 
“column”, insert the word “a”;
(ii) in lines 2 and 3, delete the phrase “, a rectangular column with a circular cross section,”; and
(iii) at the end of line 3, insert a period (“.”).



Allowable Subject Matter
Claims 1-20 are allowed.
U.S. Published Patent Application No. 2007/0148598 (hereinafter “Colburn”) teaches a method of manufacturing a multilayer grating (par. [0062]), comprising: depositing a first photoresist (5-120) having a first index profile over a substrate; depositing a second photoresist (5-130) having a second index profile over the first photoresist (par. [0051]; Fig. 5a); lithographic patterning the first and second photoresists (par. [0004]); and depositing a protective coating on the patterned first and second photoresists (par. [0050]). However, the prior art, as best exemplified by Colburn, whether taken individually or in combination with the prior art of record as a whole, fails to disclose or render obvious, when considered in light of the claimed invention as a whole, the steps of back filling a third photoresist having the second index profile on the protective coating; partially removing the back filled third photoresist to form a first patterned layer including the first photoresist and the third photoresist; and depositing a fourth photoresist having the first index profile on the third photoresist to form a second patterned layer including the second photoresist and the fourth photoresist.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883